Exhibit 10.8

TWELFTH MODIFICATION OF OFFICE LEASE

THIS TWELFTH MODIFICATION OF OFFICE LEASE (this “Twelfth Modification”) is
entered into as of the 17 day of August, 2012, by and between CRESCENT TC
INVESTORS, L.P., a Delaware limited partnership (“Landlord”), and WESTWOOD
MANAGEMENT CORP., a New York corporation (“Tenant”).

RECITALS:

A. The Crescent, a Texas joint venture, predecessor-in-interest to Landlord, and
Tenant executed that certain Office Lease, dated April 9, 1990 (the “Original
Lease”), covering certain space therein designated as Suite 1110, containing
approximately 1,621 rentable square feet (the “Original Premises”), situated on
the eleventh floor of 300 Crescent Court which is part of an office building
commonly known as The Crescent®, located at 100, 200 and 300 Crescent Court,
Dallas, Texas (the “Office Building”).

B. The Original Lease has been amended by (i) that certain First Modification of
Office Lease dated September 11, 1991 (the “First Modification”), pursuant to
which the Original Premises were expanded to include an additional 1,783
rentable square feet to consist of a total of 3,404 rentable square feet;
(ii) that certain Second Modification of Office Lease dated September 27, 1991
(the “Second Modification”), pursuant to which an error in the amount of the
monthly installments of Basic Rental was corrected; (iii) that certain Third
Modification of Office Lease dated October 5, 1994 (the “Third Modification”),
pursuant to which Tenant relocated to Suite 1320, containing approximately 5,322
rentable square feet located in 300 Crescent Court, Dallas, Texas (hereinafter
referred to as the “New Premises”); (iv) that certain Letter Agreement dated
June 15, 1995 (the “Letter Agreement”), pursuant to which the term of the
Original Lease was extended for an additional five (5) years, through and
including March 31, 2000; (v) that certain Fourth Modification of Office Lease
dated April 26, 1996 (the “Fourth Modification”), pursuant to which the New
Premises were expanded to include an additional 2,691 rentable square feet
located at 200 Crescent Court, Dallas, Texas (the “First Expansion Space”) and
an additional 1,770 rentable square feet located in 300 Crescent Court, Dallas,
Texas (the “Second Expansion Space”), and the term of the Original Lease was
extended through June 30, 2001; (vi) that certain Fifth Modification of Office
Lease dated May 30, 1996 (the “Fifth Modification”), pursuant to which the New
Premises were expanded to include an additional 167 rentable square feet located
at 200 Crescent Court, Dallas, Texas (the “Third Expansion Space”); (vii) that
certain Sixth Modification of Office Lease dated September 18, 1997 (the “Sixth
Modification”), pursuant to which the New Premises were expanded to include an
additional 1,038 rentable square feet located at 200 Crescent Court, Dallas,
Texas (the “Fourth Expansion Space”); (viii) that certain Seventh Modification
of Office Lease dated June 24, 1998 (the “Seventh Modification”), pursuant to
which the New Premises were reduced by approximately 3,896 rentable square feet
of space located at 200 Crescent Court, Dallas, Texas (the “Released Space”) and
expanded to include an additional 5,818 rentable square feet located on the
thirteenth floor of 200 and 300 Crescent Court, Dallas, Texas (the “Fifth
Expansion Space”) ;(ix) that certain Eighth Modification of Office Lease dated
September 21, 1998 (the “Eighth Modification”), pursuant to which the New
Premises were expanded to include an additional 665 rentable square feet located
on the thirteenth floor of 200 Crescent Court, Dallas,

The Crescent®/Westwood Management Corporation

 

-1-



--------------------------------------------------------------------------------

Texas (the “Sixth Expansion Space”); (x) that certain Ninth Modification of
Office Lease dated November 25, 2003 (the “Ninth Modification”), pursuant to
which the Lease Term was extended and the New Premises, together with the First
Expansion Space, the Second Expansion Space, the Third Expansion Space, the
Fourth Expansion Space, the Fifth Expansion Space and the Sixth Expansion Space,
and as reduced by the Released Space, were substituted with approximately 22,002
rentable square feet located on the 12th floor of 200 Crescent Court (the
“Relocated Premises”); (xi) that certain Tenth Modification of Office Lease
dated February 24, 2004 (the “Tenth Modification”), pursuant to which the
Relocated Premises were redefined to contain 21,587 rentable square feet of
space; and (xii) that certain Eleventh Modification of Office Lease dated
December 9, 2010 (the “Eleventh Modification”), pursuant to which the Lease Term
was extended and the Relocated Premises were expanded to include Suite 1300,
containing approximately 3,968 rentable square feet, located on the 13th floor
of 200 Crescent Court (the “Seventh Expansion Space”).

C. The Original Lease, as modified by the First Modification, the Second
Modification, the Third Modification, the Letter Agreement, the Fourth
Modification, the Fifth Modification, the Sixth Modification, the Seventh
Modification, the Eighth Modification, the Ninth Modification, the Tenth
Modification and the Eleventh Modification, is hereinafter referred to as the
“Lease”. The Relocated Premises, together with the Seventh Expansion Space,
collectively containing approximately 25,555 rentable square feet, are
hereinafter referred to as the “Current Premises”. Unless otherwise expressly
provided herein, capitalized terms used herein shall have the same meanings as
designated in the Lease.

D. Landlord and Tenant desire to further amend and modify the Lease in certain
respects as provided herein.

AGREEMENT:

In consideration of the sum of Ten Dollars ($10.00), the mutual covenants and
agreements contained herein and in the Lease, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby further amend and modify the Lease as follows:

1. Premises. Tenant has exercised its Option to Expand pursuant to Rider No. 3
attached to the Eleventh Modification. Effective as of the Eighth Expansion
Space Commencement Date (hereinafter defined), the Lease is hereby modified and
amended to include approximately 2,683 rentable square feet, located on the 13th
floor of 200 Crescent Court as shown on Exhibit A attached hereto (the “Eighth
Expansion Space”). As used herein, the term “Eighth Expansion Space Commencement
Date” shall be the earliest of (1) the first business day after the date on
which the Landlord Work (defined in the Work Letter attached as Exhibit B) with
respect to the Eighth Expansion Space is Substantially Complete, as determined
pursuant to the Work Letter, or (2) the date on which the Landlord Work with
respect to the Eighth Expansion Space would have been Substantially Complete but
for Tenant Delay, as such term is defined in the Work Letter, or (3) the date
Tenant takes possession of any part of the Eighth Expansion Space for purposes
of conducting business therein. From and after the Eighth Expansion Space
Commencement Date, the term “Premises’’ wherever used in the Lease or in this
Twelfth Modification shall mean the Current Premises, together with the Eighth
Expansion

The Crescent®/Westwood Management Corp.

 

-2-



--------------------------------------------------------------------------------

Space, collectively containing 28,238 rentable square feet. Tenant acknowledges
that the Eighth Expansion Space is currently leased by another tenant of the
Office Building through December 31, 2012 (“Current Tenant”). Current Tenant has
exercised its option to renew its lease for the Eighth Expansion Space and
accordingly, Landlord will exercise its option to relocate Current Tenant to
other space in the Office Building. Landlord will relocate Current Tenant prior
to January 1, 2013. Tenant hereby acknowledges and agrees that the Eighth
Expansion Space is leased by Tenant subject to all terms and conditions of the
Lease, as modified by this Twelfth Modification. In addition, Rider No. 3
attached to the Eleventh Modification is hereby deleted in its entirety.

2. Basic Rental. Effective as of the Eighth Expansion Space Commencement Date,
the Basic Rental due and payable for the Eighth Expansion Space shall be in the
following amounts:

 

Lease Months

   Annual Basic Rental
Rate Per Rentable
Square Foot      Monthly Basic
Rental Installment  

EESCD – 11/30/15

   $ 33.50       $ 7,490.04 * 

12/1/15 – 11/30/17

   $ 34.50       $ 7,713.63   

12/1/17 – 11/30/21

   $ 35.50       $ 7,937.21   

EESCD = Eighth Expansion Space Commencement Date

Month = One full calendar month

 

* Subject to abatement as provided below

Notwithstanding anything to the contrary contained in the foregoing, Tenant
shall be entitled to an abatement against the Basic Rental next due and payable
for the Eighth Expansion Space commencing on the Eighth Expansion Space
Commencement Date and continuing for a period of 4 months and 29 days
thereafter. Rent for any partial month shall be prorated on a daily basis. Rent
for the Eighth Expansion Space shall be paid in addition to Rent for the Current
Premises, and all Rent shall be payable in accordance with the terms and
provisions of the Lease, as modified by this Twelfth Modification.

3. Operating Expense Stop. The Operating Expense Stop applicable to the Eighth
Expansion Space shall be the same as that applicable to the Current Premises,
which is the amount of the Actual Operating Expenses for the Project for the
calendar year 2011 (grossed up to full occupancy).

4. Condition of Eighth Expansion Space. Landlord agrees to cause leasehold
improvements to be constructed in the Eighth Expansion Space pursuant to the
Work Letter attached hereto as Exhibit B, which shall be executed by Landlord,
Tenant, and Landlord’s construction manager, Crescent Property Services, Inc.

5. Parking. Effective as of the Eighth Expansion Space Commencement Date, Tenant
shall have the right to lease up to 8 additional unreserved parking spaces in
the Parking Facilities in accordance the Parking Agreement attached to the Ninth
Modification as Rider No. 3, as modified by the Eleventh Modification. The rates
payable for such unreserved parking spaces shall be as set forth in Paragraph 11
of the Eleventh Modification.

The Crescent®/Westwood Management Corp.

 

-3-



--------------------------------------------------------------------------------

6. Broker. Tenant represents and warrants that no broker or agent has
represented Tenant in connection with this Twelfth Modification, other than
Jones Lang LaSalle Brokerage, Inc. (“Broker”) whose commission shall be paid by
Landlord in accordance with a separate agreement between Landlord and Broker.
Except as provided in the immediately preceding sentence, each party shall
indemnify and defend the other party against any Claims for real estate
commissions or fees in connection with this Twelfth Modification made by any
other party claiming through the indemnifying party. The foregoing
indemnification obligation of each indemnifying party shall include
indemnification of any affiliates or subsidiaries of the foregoing, and all of
their respective officers, directors, employees, shareholders, members,
partners, agents and contractors (and, in the case of Landlord as the
indemnified party, shall include Landlord’s mortgagees and the manager of the
Office Building).

7. ERISA Representation. Tenant represents that (i) neither Tenant nor any
entity controlling or controlled by Tenant owns a five percent (5%) or more
interest (within the meaning of Prohibited Transaction Class Exemption 84-14) in
JPMorgan Chase Bank, N.A. (“JPMorgan”) or any of JPMorgan’s affiliates, and
(ii) neither JPMorgan, nor any of its affiliates, owns a five percent (5%) or
more interest in Tenant or any entity controlling or controlled by Tenant.

8. Time of the Essence. Time is of the essence with respect to Tenant’s
execution and delivery of this Twelfth Modification to Landlord. If Tenant fails
to execute and deliver a signed copy of this Twelfth Modification to Landlord by
5:00 p.m. (Dallas, Texas time), on August 17, 2012, it shall be deemed null and
void and shall have no force or effect, unless otherwise agreed in writing by
Landlord. Landlord’s acceptance, execution and return of this document shall
constitute Landlord’s agreement to waive Tenant’s failure to meet the foregoing
deadline.

9. Miscellaneous. This Twelfth Modification shall become effective only upon
full execution and delivery of this Twelfth Modification by Landlord and Tenant.
This Twelfth Modification contains the parties’ entire agreement regarding the
subject matter covered by this Twelfth Modification, and supersedes all prior
correspondence, negotiations, and agreements, if any, whether oral or written,
between the parties concerning such subject matter. There are no contemporaneous
oral agreements, and there are no representations or warranties between the
parties not contained in this Twelfth Modification. Except as modified by this
Twelfth Modification, the terms and provisions of the Lease shall remain in full
force and effect, and the Lease, as modified by this Twelfth Modification, shall
be binding upon and shall inure to the benefit of the parties hereto, their
successors and permitted assigns. In case of a conflict between the Lease and
this Twelfth Modification, the terms of this Twelfth Modification shall control.

10. Ratification. Landlord and Tenant hereby ratify and confirm their respective
obligations under the Lease and each party represents and warrants to the other
that to its current actual knowledge, it has no defenses thereto. Additionally,
Tenant further confirms and ratifies that, as of the date hereof, (a) the Lease
is and remains in good standing and full force and effect, and (b) to its
current actual knowledge, Tenant has no claims, counterclaims, set-offs or
defenses against Landlord arising out of the Lease or in any way relating
thereto. Landlord confirms that, to its current actual knowledge, Tenant is not
in default under the Lease.

The Crescent®/Westwood Management Corp.

 

-4-



--------------------------------------------------------------------------------

11. Consent. Landlord represents and warrants that either (a) Landlord has
obtained all required consents and approvals, or (b) no consents or approvals
are required, in connection with Landlord’s execution and delivery of this
Twelfth Modification. Tenant represents and warrants that either (a) Tenant has
obtained all required consents and approvals, or (b) no consents or approvals
are required, in connection with Tenant’s execution and delivery of this Twelfth
Modification.

EXECUTED as of the day and year first above written.

 

LANDLORD:

 

CRESCENT TC INVESTORS, L.P.,

a Delaware limited partnership By:  

Crescent TCI GP, LLC.,

a Delaware limited liability company,

its general partner

  By:  

LOGO [g444159ex10_8pg005a.jpg]

 

  Name:   Virgilio De La Piedra   Title:   President TENANT:

WESTWOOD MANAGEMENT CORP.,

a New York corporation

By:

 

LOGO [g444159ex10_8pg005b.jpg]

 

Name:

 

William R. Hardcastle, Jr.

Title:

 

CFO

The Crescent®/Westwood Management Corp.

 

-5-